Name: 2002/934/EC: Commission Decision of 28 November 2002 approving the TSE monitoring programmes of certain Member States for 2003 and fixing the level of the Community's financial contribution (notified under document number C(2002) 4592)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  agricultural policy;  agricultural activity
 Date Published: 2002-11-29

 Avis juridique important|32002D09342002/934/EC: Commission Decision of 28 November 2002 approving the TSE monitoring programmes of certain Member States for 2003 and fixing the level of the Community's financial contribution (notified under document number C(2002) 4592) Official Journal L 324 , 29/11/2002 P. 0073 - 0075Commission Decisionof 28 November 2002approving the TSE monitoring programmes of certain Member States for 2003 and fixing the level of the Community's financial contribution(notified under document number C(2002) 4592)(2002/934/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 24(6) thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of certain animal diseases.(2) Certain Member States have submitted programmes for the monitoring of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals for 2003.(3) After examination, the programmes submitted by the concerned Member States for monitoring TSEs (the TSE monitoring programmes) were found to comply with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(3), as amended by Council Directive 92/65/EEC(4).(4) Those programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community in 2003 and which was established by Commission Decision 2002/798/EC(5).(5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(6), as last amended by Regulation (EC) No 1494/2002(7), provides for annual programmes for monitoring transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals.(6) In the light of the importance of the TSE monitoring programmes for the achievement of Community objectives in the field of animal and public health, it is appropriate in this case to reimburse 100 % of the costs incurred by the concerned Member States for the purchase of test kits and reagents up to a maximum amount per test kit and TSE monitoring programme.(7) Council Regulation (EC) No 1258/99 of 17 May 1999 on the financing of the common agricultural policy(8), provides that programmes for the monitoring and eradication of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/99 apply.(8) The Community's financial contribution should only be granted provided that the TSE monitoring programmes are carried out efficiently and the concerned Member States supply all the necessary information within the specified time limits.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The TSE monitoring programme submitted by Belgium is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 4719000.Article 21. The TSE monitoring programme submitted by Denmark is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 2977000.Article 31. The TSE monitoring programme submitted by Germany is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 20723000.Article 41. The TSE monitoring programme submitted by Greece is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 975000.Article 51. The TSE monitoring programme submitted by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 5984000.Article 61. The TSE monitoring programme submitted by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 30554000.Article 71. The TSE monitoring programme submitted by Ireland is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 9577000.Article 81. The TSE monitoring programme submitted by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 6952000.Article 91. The TSE monitoring programme submitted by Luxembourg is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 198000.Article 101. The TSE monitoring programme submitted by the Netherlands is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 6312000.Article 111. The TSE monitoring programme submitted by Austria is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 2455000.Article 121. The TSE monitoring programme submitted by Portugal is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 1059000.Article 131. The TSE monitoring programme submitted by Finland is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 1402000.Article 141. The TSE monitoring programme submitted by Sweden is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The Community's financial contribution shall not exceed EUR 440000.Article 15The Community's financial contribution for the TSE monitoring programmes referred to in Articles 1 to 14 shall be at the rate of 100 % of the cost (value added tax excluded) of the purchase of test kits and reagents subject to a maximum amount of EUR 10,50 per test for tests carried out from 1 January to 31 December 2003 in animals referred to in Annex III to Regulation (EC) No 999/2001.Article 161. The Community's financial contribution for the TSE monitoring programmes referred to in Articles 1 to 14 shall be granted provided that their implementation shall be in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the concerned Member State complying with the following conditions:(a) bringing into force by 1 January 2003 the laws, regulations and administrative provisions for implementing the TSE monitoring programme;(b) forwarding a report to the Commission every month on the progress of the TSE monitoring programme and the costs incurred; the report shall be forwarded at the latest four weeks after the end of each month;(c) forwarding a final report, by 1 June 2004 at the latest, on the technical execution of the TSE monitoring programme accompanied by proof of the costs incurred and the results attained during the period from 1 January to 31 December 2003;(d) implementing the TSE monitoring programme efficiently.2. In case the Member state does not comply with those rules, the Commission shall reduce the contribution of the community having regard to the nature and gravity of the infringement, and to the financial loss suffered by the Community.Article 17This Decision shall apply from 1 January 2003.Article 18This Decision is addressed to the Member States.Done at Brussels, 28 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 14.9.1992, p. 54.(5) OJ L 277, 15.10.2002, p. 25.(6) OJ L 147, 31.5.2001, p. 1.(7) OJ L 225, 22.8.2002, p. 3.(8) OJ L 160, 26.6.1999, p. 103.